JS 44 (Rev. 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS DEFENDANTS
ON 0 LL SCHOOL CONAITEE,
PICHAGL AENINE TovIN OF HULL, Ton OF Hu C

(Mavi TWOMRLY, STEPHANIE PETERS , TEN I FER PLENING
_- LUCAS PATENAUOE, and ERIC HIPP

(b) County of Residence of First Listed Plaintiff PAYMGUT He

(EXCEPT IN U.S. PLAINTIFF CASES)

 

County of Residence of Fi inst Listed Defendant FL { Mou

(IN U.S. PLAINTIFF CASES ONLY)

 

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) N ut M Pn Attorneys (Jf Known)
AQUA LC. NINCHOFS STEPHE Ee «
LAW OFTACES or RUSSO & Cteacnere Tap Hat Be
3 A 2AZ Rg
(2, ograN 8 Fe Repay ae “ELEPONE ! rot NS too
ll. BASIS OF JURISDICTION {Place an “X" in One Box Only) UI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Oo 1 U.S, Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 x 1 Incorporated or Principal Place Ll4 (4
of Business In This State
CT 2 U.S. Government [4 Diversity Citizen of Another State C] 2 C] 2 Incorporated and Principal Place Cl] 5 | 5
Defendant (indicate Citizenship of Parties in Item If] of Business In Another State
Citizen or Subject of a Cl 3 | 3 Foreign Nation O 6 Cl] 6
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

Click here for: Nature of Suit Code Descri tions.

 

 

  

  

 
  

FORFEITURE/PENALTY , i
110 Insurance PERSONAL INJURY PERSONAL INJURY 1625 Drug Related Seizure i 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Cc] 365 Personal Injury - of Property 21 USC 881 ff | 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Care/ 400 State Reapportionment
cL] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical =|] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act HH 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability CI 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Cornupt Organizations
C] 153 Recovery of Overpayment Liability ' PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Cl 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability L} 380 Other Personal | 720 Labor/Management Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (395%) 490 Cable/Sat TV
196 Franchise Injury CT 385 Property Damage 740 Railway Labor Act i | 862 Black Lung (923) 850 Securities/Commodities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical i_| 863 DIVC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act = 864 SSID Title XVI Hl 890 Other Statutory Actions
S “=| _]790 Other Labor Litigation [[ | 865 RSI (405(g)) |_| 891 Agricultural Acts

   

 

L | 310 Land Condemnation
L_] 220 Foreclosure
H 230 Rent Lease & Ejectment

240 Torts to Land
245 Tort Product Liability
EL] 290 All Other Real Property

Habeas Corpus:
|_| 463 Alien Detainee

440 Other Civil Rights
441 Voting

    
  
  
 
 
  
   

  
    
 

442 Employment |_| 510 Motions to Vacate
443 Housing/ Sentence
Accommodations |_| 530 General
| 445 Amer. w/Disabilities -[7 ] 535 Death Penalty
Employment Other:
wi 446 Amer, w/Disabilities -[ | 540 Mandamus & Other
Other | | 550 Civil Rights
|_| 448 Education |_| $55 Prison Condition

| | 560 Civil Detainee -
Conditions of
Confinement

 

   
 

791 Employee Retirement
Income Security Act

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

| | 870 Taxes (U.S. Plaintiff
or Defendant}

{| 871 IRS—Third Party
26 USC 7609

893 Environmental Matters
|_| 895 Freedom of Information
Hl Act
Act/Review or Appeal of
Agency Decision

896 Arbitration

899 Administrative Procedure
| 950 Constitutionality of

State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

Xf! Original 2 Removed from Oo 3. Remanded from Cl 4 Reinstated or Cl 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

(De not cite fin 41 unless diversity):

MGA. i

Cite the U.S. USC # T4S rn which ne ger
42. U

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

Brief description of cause: VISCATIONS OF US ANY CONN, oF re
NSCRININATION BASEO ON SBQIAL IDENTITY a A "ReEACH OF CONTRNCT, DEFAMATION
VIL. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ S 000,00 0 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. ' ‘ JURY DEMAND: [Yes [No
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE CIOATATHID TN AR Ah RARAING AT POCA
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
